DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 recite the “second” bottom shading plate, side shading plates, and connector when there is no first bottom shading plate, side shading plates or connector in the claims from which they depend.  Changing claim 7 (and therefore claims 8-10) to depend on claim 5, or eliminating the word “second” in claims 8-10 would overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 204631271 U) in view of Caligari (“Caligari Becomes the First European Airport to Install a New UV-C Surface Disinfection System”, Italy, March 25, 2020, URL:airportinternational.com/2020/03/25/caligari-becomes-the-first-european-airport-to-install-a -new-uv-c-surface-disinfection-system).
Regarding claim 1, Zhu teaches a disinfection device for a security inspection system (“screening machine with disinfection by ultraviolet light”, Abstract), comprising:
	A frame (cabinet of machine 5);
	A disinfection channel (between inlet and outlet door of the inspection machine) on the frame, wherein an ultraviolet disinfection lamp (3) is arranged in the disinfection channel (fig. 1); and
	A conveyor (belt 1) on the frame, which is configured to convey an item to pass through the disinfection channel, so as to disinfect the item through an irradiation of the ultraviolet disinfection lamp.
	Zhu does not teach that the item is a tray.   
	Caligari teaches a UV disinfection system for a security inspection system in which luggage is placed on a tray (paragraph 1).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to place the luggage (Zhu, Abstract) to be disinfected in the system of Zhu on a tray prior to disinfection, based on the teaching of Caligari that such a tray is a common way to transport luggage through a conveyor belt at an airport (e.g. in order to hold multiple items belonging to the same person easily), which would result in the tray being disinfected as it passes through the system of Zhu.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Caligari and in further view of Jones (US 20070012340 A1).
Regarding claim 2, Zhu and Caligari teach all the limitations of claim 1 as described above.  Zhu and Caligari do not teach that the inner side wall of the disinfection channel is provided with a reflective layer.
Jones teaches a disinfection system in which an inner side wall of aa disinfection chamber is provided with a reflective material (reflective sheeting 78, [0033])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Zhu and Caligari to have a reflective material on the inner side wall of the chamber as taught by Jones, in order to optimize the UV sterilization efficiency by ensuring that no light is absorbed by the walls of the chamber as taught by Jones.
Claims 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Caligari and in further view of Duarte (5,958,336 A).
Regarding claim 3, Zhu and Caligari teach all the limitations of claim 1 as described above.  Zhu and Caligari do not teach that a temperature control device is further arranged in the disinfection channel to control a temperature in the disinfection channel..
Duarte teaches a UV sterilization system having a temperature control device (cooling, col. 8, 42-47) that controls a temperature in the disinfection channel.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Zhu and Caligari to have the temperature control device taught by Duarte, in order to prevent excessive heating from damaging the packages being passed through the system or injuring a user as described by Duarte (col. 2 lines 52-57).
Regarding claim 4, Zhu and Caligari teach all the limitations of claim 1 as described above.  Zhu teaches a disinfection channel having a base plate (top of frame 5) and two side shading plates (sides of frame 5) on both sides of a conveyor for forming a disinfection channel.
Zhu and Caligari do not teach that the disinfection channel comprises a base plate connected to (a separate) frame and located above the conveyor, wherein the ultraviolet disinfection lamp is installed on the base plate, or a first bottom shading plate below the conveyor forming the disinfection channel.
Duarte teaches a UV sterilizer having a structure with a base plate (filter 54) connected to a frame (exterior housing 49) and located above a conveyor, wherein the ultraviolet disinfection lamp (light assembly 38, fig. 3 including bulb 40) is installed on the base plate; a first bottom shading plate (plenum 33) below the conveyor, and two first side shading plates (walls of housing 30) on both sides of the conveyor respectively, wherein the two first side shading plates, the first bottom shading plate and the base plate enclose to form the disinfection channel.
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to embody the system of Zhu to have the frame structure and bottom plate taught by Duarte, in order to prevent light from escaping from the bottom of the conveyor and to allow a fan and air filter to be installed above the UV light system for purposes of cooling as described above.
	Regarding claim 5, it is implicit that the system of Duarte is connected to the frame in some manner (i.e. by some form of connector) in order to be supported above the conveyor.
	Regarding claim 7, Zhu and Caligari teach all the limitations of claim 1.  Zhu and Caligari do not teach that at least one end of the conveyor along a conveying direction is provided with a shading channel in communication with the disinfection channel.
	Duarte teaches a conveyor belt having a shading channel (discharge module 34) in communication with a disinfection channel.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Zhu to have the shading channel taught by Duarte, in order to prevent UV leakage from the system as taught by Duarte (col. 7 lines 7-24)
Regarding claim 8, Duarte teaches that the shading channel (part of housing 30) comprises:
A top shading plate (top of housing 30) connected to a frame (49) and located above the conveyor;
A bottom shading plate below the conveyor (bottom portion of housing may optionally include a bottom, col. 8 lines 48-56);
Two second side shading plates (sides of housing 30) on both sides of the conveyor respectively,
Wherein the two second side shading plates, the second bottom shading plate and the top shading plate enclose to form the shading channel.
Regarding claim 9, it is implicit that the system of Duarte is connected to the frame in some manner in order to be supported above the conveyor.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Caligari and Duarte and in further view of Gao (CN 209900158 U).
Regarding claims 6 and 10, Zhu, Caligari and Duarte teach all the limitations of claims 5 and 9 as described above.  Zhu, Caligari and Duarte do not teach that the connector is plate-shaped.
Gao teaches a plate-shaped support (support bar 25) for connecting parts of a UV sterilizer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to make a connection between the frame and base plate of Zhu as modified by Duarte using a plate-shaped connector as taught by Gao, as the shape of the connector is a matter of design choice with no unexpected result.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/           Examiner, Art Unit 2881